DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 23-43 are objected to because of the following informalities:  
As to claim 23, the applicant should amend “expelled medicament” in line 24 to “expelled the medicament” as well as “expelled medicament” in line 29 to “expelled the medicament” since line 3 of the same claim was amended to introduce a medicament.
Claims 24-43 are objected to as they depend from claim 23.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the ram assembly" in line 28.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites “a needle guard that is retractable and is configured to expose a needle connected to the medicament container upon the proximal movement of the skin-contacting member”. This is unclear as these limitations are now recited in claim 23.

Claim 34 has been amended to recite “wherein the ram comprises a ram assembly
As to claim 34, the recitation of ““wherein the ram comprises a ram assembly” is unclear since, based on the instant disclosure, it appears that the “ram assembly” (122 in the instant disclosure) refers to a combination of parts, while the “ram” (1232 in the instant disclosure) is one of those parts (see instant Figs. 10A, 10B, paragraphs [0070]-[0071]). This language says the opposite, and it is not clear in what way the ram can comprise the ram assembly.
Claims 24-43 are rejected as they depend from a rejected claim.
	
Allowable Subject Matter
Claims 23-43 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 23, though the Lesch reference (US 2008/0154200 A1, cited previously) teaches many of the limitations of claim 23 (see 8/2/21 Non-Final rejection), Lesch is silent to the needle guard including a projection configured to engage the ram assembly to lock the needle guard in an extended position after the injector has expelled medicament from the medicament container in combination with the rest of the limitations of claim 23. No reference was found that would have .
Claims 24-43 depend from claim 23.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783